MEMORANDUM OPINION

No. 04-09-00309-CV

IN THE INTEREST OF W.J.C., A CHILD

From the 288th Judicial District Court, Bexar County, Texas
Trial Court No. 1999-EM5-03241
Honorable Delia E. Carian, Judge Presiding

PER CURIAM

Sitting: 	Catherine Stone, Chief Justice
		Karen Angelini, Justice
		Sandee Bryan Marion, Justice

Delivered and Filed:  July 15, 2009 

DISMISSED
	On June 8, 2009, we abated this case to the trial court to determine whether appellant is
indigent and entitled to the appointment of counsel and a free record on appeal.  On June 25, 2009,
we received notice that appellant no longer desires to pursue his appeal.  This appeal is therefore
reinstated on the docket of this court and dismissed.
							PER CURIAM